Name: Commission Delegated Regulation (EU) 2015/242 of 9 October 2014 laying down detailed rules on the functioning of the Advisory Councils under the Common Fisheries Policy
 Type: Delegated Regulation
 Subject Matter: fisheries;  EU institutions and European civil service
 Date Published: nan

 17.2.2015 EN Official Journal of the European Union L 41/1 COMMISSION DELEGATED REGULATION (EU) 2015/242 of 9 October 2014 laying down detailed rules on the functioning of the Advisory Councils under the Common Fisheries Policy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union. Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1) and in particular Article 45(4) thereof, Whereas: (1) Regulation (EU) No 1380/2013 and in particular Article 43 thereof, provides for the establishment of Advisory Councils which are to promote a balanced representation of all stakeholders in the field of fisheries and aquaculture and to contribute to the achievement of the objectives of the Common Fisheries Policy. (2) Advisory Councils may submit recommendations and suggestions to the Commission and to the Member States concerned on matters relating to the management of fisheries and the socioeconomic and conservation aspects of fisheries and aquaculture. They may inform the Commission and Member States of problems relating to the management and socioeconomic and conservation aspects of fisheries and aquaculture in their geographical area or field of competence, and contribute, in close cooperation with scientists, to the collection, supply and analysis of data necessary for the development of conservation measures. (3) While Council Decision 2004/585/EC (2) establishes seven Regional Advisory Councils, Annex III to Regulation (EU) No 1380/2013 comprises also the four new Advisory Councils, established by that Regulation. (4) Since new Advisory Councils are established by Regulation (EU) No 1380/2013, it is necessary to define the procedure for the start of their functioning. (5) In the light of the important role that the Advisory Councils are expected to play in the regionalised Common Fisheries Policy and in line with the principles of good governance set out in Article 3(b) and (f) of Regulation (EU) No 1380/2013, it is also necessary to ensure, in line with Article 43(1) of that Regulation, that their structure guarantees a balanced representation of all legitimate stakeholders in the field of fisheries, including small-scale fleets and where appropriate, of aquaculture. (6) Small-scale fisheries play an important social, economic, environmental and cultural role in numerous coastal communities throughout the European Union. It is therefore necessary to ensure their efficient participation in the work of the Advisory Councils, including by contributing to the costs and loss of income that such participation may entail. (7) In order to ensure effective functioning and collaboration with stakeholders from third countries, Advisory Councils shall be able to adapt their working methods and reimburse their expenses on case-by case basis, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation lays down detailed rules on the functioning of Advisory Councils as referred to in Article 43 of Regulation (EU) No 1380/2013. Article 2 Definitions For the purposes of this Regulation the following definitions shall apply: 1. Member State concerned means a Member State having a direct management interest in the sense of Article 4(1)(22) of Regulation (EU) No 1380/2013 in the area of competence of an Advisory Council as defined in Article 1 of Annex III to Regulation (EU) No 1380/2013. For the Advisory Council for aquaculture and Advisory Council for markets Member State concerned shall mean all Member States of the Union. 2. Sector organisations means organisations representing the fishermen and, for the aquaculture Advisory Council, aquaculture operators and representatives of the processing and marketing sectors. 3. Other interest groups means representatives of groups affected by the Common Fisheries Policy other than sector organisations, in particular environmental organisations and consumer groups. Article 3 Start of the functioning of the new Advisory Councils 1. Sector organisations and other interest groups with an interest in one of the Advisory Councils referred to in Article 43(2) of the Regulation (EU) No 1380/2013 shall submit to the Commission a joint application concerning the start of the functioning of the respective Advisory Council. The joint application shall be compatible with the objectives and principles of the Common Fisheries Policy as set out in the Regulation (EU) No 1380/2013 and in particular Article 43(1) and Annex III and shall include: (a) a statement of objectives; (b) operating principles; (c) rules of procedure; (d) a list of the sector organisations and other interest groups. 2. After verifying that the joint application is compatible with the rules laid down in the Regulation (EU) No 1380/2013, in particular Annex III and with the rules laid down in this Regulation, the Commission shall transmit it to the Member States concerned, within two months after its receipt. The Commission may propose amendments to the joint application to ensure compliance with all requirements as referred to in this article. 3. The Member States concerned shall determine whether the application is signed by representative sector organisations and other interest groups and inform the Commission of their agreement within one month of receipt of the joint application. Based on the remarks of those Member States, the Commission may request further amendments or clarifications. 4. The Commission shall publish in the C series of the Official Journal of the European Union a communication regarding the start of functioning of each new Advisory Council. It shall not publish that information until all requirements referred to in paragraph 1 above are satisfied. The Advisory Council starts functioning on the date indicated in the communication, which may not be earlier than the date on which the communication is published. Article 4 Structure and organisation of the Advisory Councils 1. In addition to the provisions of Article 43(1), Article 45(1) to (3) and Annex III of Regulations (EU) No 1380/2013, the Advisory Councils' structure and organisation shall comply with paragraphs 2 to 6 of this Article. 2. The general assembly of an Advisory Council shall: (a) adopt the rules of procedure of the Advisory Council; (b) meet at least once a year to approve the annual report, the annual strategic plan and the annual budget of the Advisory Council. 3. The general assembly shall appoint an executive committee of up to 25 members. After consultation of the Commission, the general assembly may decide to appoint an executive committee of up to 30 members to ensure appropriate representation of small-scale fleets. 4. The general assembly shall ensure equitable membership fees, which enable balanced and wide representation of all stakeholders taking into account their financial capacity. 5. The executive committee shall: (a) steer and manage the tasks of the Advisory Council in accordance with Article 44(2) and (3) of Regulation (EU) No 1380/2013; (b) prepare the annual report, the annual strategic plan and the annual budget; (c) adopt recommendations and suggestions as referred to in Article 44(2) of Regulation (EU) No 1380/2013. 6. The general assembly and the executive committee shall ensure a balanced and wide representation of all stakeholders, with emphasis on small-scale fleets, where appropriate. The number of representatives of small-scale fleets should reflect the share of small scale fleets within the fishing sector of the Member States concerned. Article 5 Working methods When deciding on its working methods, each Advisory Council shall seek to ensure the efficiency and full participation of all members through the use of modern IT communication means and the provision of interpretation and translation services. Article 6 Financial contribution by Advisory Councils 1. Each Advisory Council shall offer additional compensation to fishermen representing small-scale fleet organisations for their efficient participation to its work on top of the reimbursement of their travel and accommodation expenses. Such compensation shall be duly justified for each case. 2. When inviting observers from third countries as referred to in point (k) of paragraph 2 of Annex III of Regulation (EC) No 1380/2013, Advisory Councils may contribute to the travel and accommodation expenses of those observers under the same conditions that they apply for their members. Article 7 Support by Member States Member States may provide appropriate technical, logistical and financial support to facilitate the functioning of Advisory Councils. Article 8 Entry into force This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Council Decision 2004/585/EC of 19 July 2004 establishing Regional Advisory Councils under the Common Fisheries Policy (OJ L 256, 3.8.2004, p. 17).